Exhibit 10.2

AEP Industries Inc.
Summary of Non-Employee Director Compensation

The non-employee directors of AEP Industries Inc. receive the following
compensation for service on the Company’s Board of Directors:

Participation Fees

 

Annual retainer—Audit committee members.

 

$

43,000

 

Annual retainer—Other

 

35,000

 

Board meeting fee

 

1,500

 

Audit, compensation, and nominating and corporate governance committee meetings

 

1,200

 

 

In addition to the annual retainer referred to above, the Chairman of the
Compensation Committee receives an additional $5,000 annual retainer.

Retainer fees are paid in 12 equal monthly installments.

Each director has the option to defer payment of the foregoing compensation.
Interest will accrue on the deferred compensation at a rate of 8% per annum
until paid.

Stock Option Grants

The Company’s non-employee directors each receive an annual grant of 2,000
non-qualified stock options on the date of the annual meeting of stockholders.
The stock options will vest in five equal installments on the first through
fifth anniversaries of the grant date, provided such person continues to serve
as a director of the Company on such respective dates.

 


--------------------------------------------------------------------------------